Title: DeBures Freres: Memorandum detailing account, 19 Apr. 1821-after 13 June 1822, 19 April 1821
From: Jefferson, Thomas
To: 


            
            
              
              
          1821.Apr.19.desired B. Peyton to remit to J. Vaughan 300.D. to witDfor Debures100.Dodge200May25.I remitted B.P. 350.D. with a request to remit 300. D to J. V. as aboveMay28.B.P. informs me he had remd the 30031.J.V. informs me he has recd the 300. and has applied to Girard for billSep.24.Dodge writes yt he recd 200. Sep. 21Aug.24.Debures writes he hd not recd″1822.June13.I wrote to Deb. for books =141.70to wit.  =″former debt
			 38.40books Aug. 24. 21.344.90383.30100. D @ 5.25525.balce due me141.70they have neither acknold reciept nor  answered my lre of June 13. 22.
			 
            